Citation Nr: 0839573	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2008.  A transcript of this 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  There is competent evidence of bilateral hearing loss and 
competent medical evidence linking the veteran's hearing loss 
to service.

2.  There is competent evidence of tinnitus and competent 
medical evidence linking the veteran's tinnitus to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.385 (2008).

2.  Service connection for tinnitus is established.  38 
U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000, VA must 
notify and assist claimants in substantiating a claim for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103a, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In this decision, however, the Board grants 
service connection for bilateral hearing loss and tinnitus, 
which represents a complete grant of the benefits sought on 
appeal.  Thus, whether VA satisfied its duties to notify and 
assist the claimant is moot and need not be discussed.  

Factual Background, Legal Criteria, and Analysis

The veteran has contended that his bilateral hearing loss and 
tinnitus are due to noise exposure in service.  He reported 
that he served in an artillery unit in Vietnam and was 
exposed to frequent howitzer firing.  His service personnel 
records confirm his artillery service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The veteran's service treatment records are negative for any 
complaints related to bilateral hearing loss or tinnitus.  On 
the service retirement examination in March 1980, audiometry 
showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
0
LEFT
5
5
5
X
20

A September 1980 VA examination report noted the veteran 
"has no hearing problem."

A June 2005 private audiology examination noted a history of 
noise exposure in the military and complaints of constant 
bilateral tinnitus.  The veteran also reported a decrease in 
hearing over many years.  The impression was mild to severe 
sloping high frequency sensorineural hearing loss in both 
ears.

An October 2006 statement from J.A.M., M.D., a private 
otolaryngologist, noted that the veteran served in Vietnam 
for thirteen months and spent twelve years in the military 
using howitzers, with no noise protection provided.  Dr. M. 
opined that noise exposure of this severity can clearly cause 
a threshold shift, and hearing loss over time.


VA audiometry in December 2007 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
45
LEFT
15
25
20
50
55

Speech audiometry revealed that speech recognition was 88 
percent in the right ear and 96 percent in the left ear.  The 
examiner noted mild sensorineural hearing loss in the right 
ear and mild to moderate sensorineural hearing loss in the 
left ear.  The veteran reported a history of noise exposure 
from cannons during service, with no significant postservice 
noise exposure, and constant, moderate tinnitus for the past 
15-20 years.  The examiner noted that, given the veteran's 
normal findings on audiometry at service separation, and that 
the veteran had denied tinnitus "on 10/13/05 and 6/26/06," 
it does not appear likely that the hearing loss or tinnitus 
had its origin in the service.

The record shows that the veteran has a current hearing loss 
disability for VA purposes as well as tinnitus.  While the VA 
examiner did not believe it likely that the veteran's 
inservice noise exposure was the cause of his current hearing 
loss because his hearing was normal at separation in 1980, 
the Board notes that under Hensley, such finding is not 
determinative.  With respect to the VA examiner's statement 
regarding tinnitus, a search of the record has not revealed 
any records from October 2005 or June 2006 in which the 
veteran denied a history of tinnitus.  The veteran himself 
has denied that he ever made such a statement.  

The private otolaryngologist has provided an opinion that the 
veteran's extensive noise exposure in service could lead to a 
threshold shift resulting in a loss of hearing over time.  
Given the lack of support for the conclusions of the VA 
examiner's opinion noted above, the evidence would appear to 
be at least in equipoise on the issue of the etiology of the 
veteran's current hearing loss and tinnitus.  Therefore, the 
Board finds that the evidence is at least in equipoise as to 


whether the veteran's hearing loss and tinnitus are due to 
his active service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In these circumstances, service connection is 
granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


